Case 1:21-cv-00376-ALC Document 39-21 Filed 08/13/21 Page 1 of 7




                    Exhibit 20
         Case 1:21-cv-00376-ALC Document 39-21 Filed 08/13/21 Page 2 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                               :
EVERYTOWN FOR GUN SAFETY                                       :
SUPPORT FUND, ET AL.,                                          :   No. 1:20-cv-00376-ALC
                                                               :
                           Plaintiff,                          :
                                                               :   DECLARATION OF
                  V.                                           :   RAMIRO MONTES
                                                               :   IN SUPPORT OF PLAINTIFFS’
                                                               :   MOTION FOR SUMMARY
BUREAU OF ALCOHOL, TOBACCO,                                    :   JUDGMENT
FIREARMS AND EXPLOSIVES, et al.,                               :
                                                               :
                                                               :
                           Defendants.                         :
                                                               :
--------------------------------------------------------------X

         I, Acting Master Sergeant Ramiro Montes, declare under penalty of perjury as prescribed

in 28 U.S.C. § 1746 as follows:

         1.      The facts contained in this declaration are known personally to me except where

otherwise noted and, if called as a witness, I could and would testify competently thereto under

oath.

         2.      I submit this sworn declaration in support of Plaintiffs’ motion for summary

judgment, seeking relief from this Court to vacate the issuance of a federal firearms license

(“FFL”) to JA Industries LLC by the Bureau of Alcohol, Tobacco, Firearms and Explosives

(“ATF”).

         3.      I am the Supervisor of the Illinois Department of State Police (“ISP”) Firearms

Investigation Unit. I entered my current position in November 2020. In this position, I oversee

investigations of purchases of firearms by individuals without valid Firearms Owners

Identification (“FOID”) cards. I also oversee investigations of individuals attempting to



                                                         1
        Case 1:21-cv-00376-ALC Document 39-21 Filed 08/13/21 Page 3 of 7




purchase firearms without proper licensing through the ISP Firearms Services Bureau (“FSB”).

Individuals purchasing a firearm in Illinois must have a valid FOID card issued by ISP.

Individuals selling firearms in Illinois must have a valid FOID card and must ensure purchasers

have valid FOID cards by checking the ISP FSB Firearms Transfer online portal.

       4.      I joined ISP in 2000 and have worked for ISP in various roles since. I began

working in the Firearms Investigation Unit in ISP in 2005 and have worked on firearms

investigations since. In 2010, I became a task force officer detailed to the ATF Firearm

Trafficking Group. In this position, I focused on illegal intrastate and interstate sales of guns

including through undercover investigations. In 2015, I was detailed to the South Suburban

Major Crimes Task Force to investigate the occurrence of homicides in Southern Cook County

with the assistance of local law enforcement. In 2017, I was detailed to the ATF Strike Force

Group in connection with local and state police to address gun trafficking on the west side of

Chicago. In 2019, I returned to the ISP Violent Crimes Unit to investigate a skyrocketing

number of shootings in the state of Illinois, the vast majority of which involved shootings that

occurred on expressways in and near Chicago.

       5.      ISP is a department of the State of Illinois. ISP partners with local and county law

enforcement agencies throughout the state, especially in identified high-crime areas to reduce

violence, especially gun violence.

       6.      ISP is composed of more than 1,600 sworn officers and 900 civilian employees

dedicated to the public safety of all Illinoisans and communities in Illinois. ISP’s proposed

budget from the State for fiscal year 2022 is over $731 million.

       7.      From my experience, about 50% of firearms ISP recovers involve a prohibited

person: someone who legally cannot have a firearm, including someone who is a felon or who



                                                  2
        Case 1:21-cv-00376-ALC Document 39-21 Filed 08/13/21 Page 4 of 7




does not have a valid FOID card or concealed carry license, or someone who secures a firearm

through otherwise illegal purchase of a firearm, for example, through a secondhand source.

        8.      Trafficking of firearms from states bordering Illinois is common and significantly

contributes to this problem. More than half of traced firearms recovered in Illinois in 2019 and

2020 were purchased outside of the state.

        9.      Gun violence in Illinois, perpetuated by access to cheap firearms purchased out of

state that cannot be sold legally in Illinois continues to threaten the lives and safety of all

Illinoisans. Gun violence in the state takes Illinois residents’ lives and livelihoods and damages

communities across the state.

        10.     Regulation of the possession, carriage, sale, transfer, and manufacture of firearms

is vital to promote and protect the health, safety, and welfare of Illinois residents. Illinois has a

comprehensive statutory and regulatory scheme governing the possession and acquisition of

firearms, see 430 ILCS 65/0.01 et seq., the public carriage of firearms, see 430 ILCS 66/1 et seq.,

720 ILCS 5/24-1; and the sale, delivery, or manufacture of firearms, see 720 ILCS 5/24-1, 24-3.

        11.     ISP has a strong interest in robust and proper implementation and enforcement of

federal and state guns laws, including the federal Gun Control Act, to protect residents from gun

violence. Because firearms can easily be transported over state lines but Illinois is unable to

regulate the manufacturing and sale of firearms outside of Illinois, ATF’s oversight of

manufacturers and sellers such as JA Industries is important for ISP’s efforts to promote public

safety in Illinois.

        12.     ISP has a strong interest in ensuring that background checks are performed on all

sales of firearms as required under federal and state law to prevent firearms access to those who




                                                   3
        Case 1:21-cv-00376-ALC Document 39-21 Filed 08/13/21 Page 5 of 7




engage in violence and other forms of criminal activity. That interest currently is undermined by

the easy availability of guns from gun traffickers.

        13.    ISP also has a strong interest in being able to investigate and trace guns involved

in crimes back to their original source(s). All these interests – and Illinois’ and ISP’s ability to

fight and prevent gun crime – are harmed when criminals use guns secured through gun

traffickers.

        14.    The State of Illinois incurs substantial costs from gun violence. The State must

expend significant resources when firearms are recovered. ISP expends significant money and

resources preventing, responding to, and combatting gun violence in Illinois, including but not

limited to substantial sums of money spent responding to and investigating shootings, murders,

and gun trafficking.

        15.    I am personally familiar with ISP’s investigation and enforcement of violent

crimes involving firearms in the state of Illinois. It is expensive and time-consuming for ISP to

process handguns. A case involving a normal, non-rush recovery of a firearm often spans many

months and requires the use of many resources.

        16.    Resources spent on firearm recovery include review of evidence like fingerprints

and DNA, tracing ownership of the recovered firearm, review of several databases related to

ownership and ballistics, and a variety of resources dedicated to the investigation of the

underlying crime in which the handgun was used.

        17.    Investigations related to handguns also require the use of a variety of expensive

systems. For example, ISP uses a multi-million-dollar license plate reader system to investigate

gun crimes on state expressways. ISP also sometimes must borrow equipment from other

agencies to conduct firearm-related investigations. Review and storage of data on witnesses’ and



                                                  4
        Case 1:21-cv-00376-ALC Document 39-21 Filed 08/13/21 Page 6 of 7




targets’ phones is another regular, expensive cost for ISP to investigate firearm-related criminal

activity.

        18.    In addition, the ISP Firearms Investigation and Violent Crimes Units spends a

great deal of time and manpower resources investigating firearms-related crimes. This includes

canvassing neighborhoods following the occurrence of firearms-related crimes. ISP and other

law enforcement agencies must spend significant time interviewing witnesses and reviewing

evidence associated with crimes involving firearms.

        19.    ISP officers have been gravely injured and killed in connection with this work.

        20.    Since beginning with ISP, I have seen an increase in the number of firearm-

related crimes in the state of Illinois. This increase in firearm-related crimes requires increased

resources and spending to investigate and respond to these crimes.

        21.    I am familiar with firearms that melt below a specific temperature, including those

manufactured by JA Industries, Jimenez Arms, and Bryco Arms.

        22.    I have reviewed data collected by ISP regarding the recovery of Jimenez Arms

and Bryco Arms guns by ISP.

        23.    Despite Illinois’s prohibition on the sale of these handguns, including all models

of Jimenez Arms pistols, ISP still recovers Jimenez Arms and Bryco Arms pistols in connection

with criminal activity.

        24.    ISP recovered Jimenez Arms firearms each year from 2014 through 2020. ISP

also recovered Bryco Arms firearms each year from 2014 through 2020.

        25.    In addition to the economic injuries and costs generally associated with gun

crimes, as discussed above, easily accessible and disposable guns like those manufactured by

Jimenez Arms, JA Industries, and Bryco Arms present additional public safety challenges and



                                                 5
      Case 1:21-cv-00376-ALC Document 39-21 Filed 08/13/21 Page 7 of 7




costs including fueling the ongoing cycle of gun violence and the inability to trace these guns

and prevent individuals using these guns from gaining further access to other firearms.

       26.     Illinois has a strong interest in ensuring ATF conducts thorough investigations of

federal fireann license applicants. Failure to do so may result in the licensure of manufacturers

that have a history of violating firearms laws, are likely to violate firearms laws, and/or sell

fireanns that are disproportionately trafficked.


       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


Executed               on this / fr,1!!r,r
           i~J:lt,_;,,,J...           July 2021.




                                                       Sergeant Ramiro Montes
                                                       Acting Master Sergeant
                                                       Firearms Investigations Unit
                                                       Illinois State Police




                                                   6
